               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON

JASMINE B.,1                            3:18-cv-00862-BR

          Plaintiff,                    OPINION AND ORDER

v.

Commissioner, Social Security
Administration,

          Defendant.


BRIAN SCOTT WAYSON
Cascadia Disability Law LLC
P.O. Box 12028
Portland, OR 97212
(503) 891-8376

          Attorneys for Plaintiff



     1
       In the interest of privacy and pursuant to the
recommendation of the Judicial Conference of the United States,
this Opinion and Order uses only the first name and the initial
of the last name of the nongovernmental parties. The same
designation will be used to identify nongovernmental parties'
family members if named in this case.

1 - OPINION AND ORDER
BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

MICHAEL W. PILE
Acting Regional Chief Counsel
JOSEPH JOHN LANGKAMER
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2212

          Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Jasmine B. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which she denied Plaintiff's application

for Supplemental Security Income (SSI) under Title XVI of the

Social Security Act.    This Court has jurisdiction to review the

Commissioner's final decision pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

     Plaintiff filed an application for SSI on June 4, 2014, and




2 - OPINION AND ORDER
alleged a disability onset date of June 16, 1992.           Tr. 184.2     Her

application was denied initially and on reconsideration.           An

Administrative Law Judge (ALJ) held a hearing on January 25,

2017.       Tr. 41-75.   At the hearing the ALJ amended Plaintiff’s

onset date to April 17, 2014.          Tr. 45.   Plaintiff and a

vocational expert (VE) testified at the hearing, and Plaintiff

was represented by an attorney.

        On March 9, 2017, the ALJ issued an opinion in which she

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.      Tr. 25-36.       On March 19, 2018, that decision became

the final decision of the Commissioner when the Appeals Council

denied Plaintiff's request for review.           Tr. 1-6.   See Sims v.

Apfel, 530 U.S. 103, 106-07 (2000).



                                    BACKGROUND

        Plaintiff was born on June 16, 1992, and was 24 years old at

the time of the hearing.           Tr. 184.   Plaintiff has a high-school

education.      Tr. 51.    Plaintiff does not have any past relevant

work experience.         Tr. 69.

        Plaintiff alleges disability due to an anxiety disorder with

panic attacks, borderline intellectual functioning, and

depression.      Tr. 27.



        2
       Citations to the official transcript of record filed by
the Commissioner on October 3, 2018, are referred to as "Tr."

3 - OPINION AND ORDER
     Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.     After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.    See Tr. 17, 31-33.



                              STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden a claimant must demonstrate her

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."      42 U.S.C.

§ 423(d)(1)(A).    The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.     McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.         42

U.S.C. § 405(g).    See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).      Substantial evidence is

“relevant evidence that a reasonable mind might accept as


4 - OPINION AND ORDER
adequate to support a conclusion.”     Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   It is more than a mere scintilla [of evidence]

but less than a preponderance.     Id. (citing Valentine, 574 F.3d

at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.     Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).    Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.    Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.    Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.


5 - OPINION AND ORDER
2007).   See also 20 C.F.R. § 416.920.   Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.   20 C.F.R. § 416.920(b).   See also Keyser v. Comm’r of

Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commis-

sioner determines the claimant does not have any medically severe

impairment or combination of impairments.    20 C.F.R.

§ 416.920(c).   See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of a

number of listed impairments that the Commissioner acknowledges

are so severe they preclude substantial gainful activity.      20

C.F.R. § 416.920(a)(4)(iii).   See also Keyser, 648 F.3d at 724.

The criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, she must

assess the claimant’s Residual Functional Capacity (RFC).   The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.    20 C.F.R.

§ 416.945(a).   See also Social Security Ruling (SSR) 96-8p.    “A


6 - OPINION AND ORDER
'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."    SSR 96-8p, at *1.   In other

words, the Social Security Act does not require complete

incapacity to be disabled.     Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.    20 C.F.R. § 416.920(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, she must determine

whether the claimant is able to do any other work that exists in

the national economy.   20 C.F.R. § 416.920(a)(4)(v).    See also

Keyser, 648 F.3d at 724.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.     Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.   20 C.F.R. § 416.920(g)(1).




7 - OPINION AND ORDER
                            ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged

in substantial gainful activity since her April 17, 2014, amended

alleged onset date.    Tr. 27.

     At Step Two the ALJ found Plaintiff has the severe

impairments of borderline intellectual functioning, depression,

and an “anxiety disorder with associated panic attacks.”     Tr. 27.

The ALJ found Plaintiff’s conditions of obesity and back pain are

nonsevere.   Tr. 27.

     At Step Three the ALJ concluded Plaintiff's impairments do

not meet or equal the criteria for any Listed Impairment from 20

C.F.R. part 404, subpart P, appendix 1.      The ALJ found Plaintiff

has the RFC to perform “a full range of work at all exertional

levels” with the following limitations:      never interacting with

the general public or “perform[ing] any task that would require

team work”; never climbing ladders, ropes, or scaffolds or

working around unprotected heights or dangerous machinery; and

only occasionally interacting with coworkers “such as brief

conversations.”   Tr. 29.   The ALJ also found Plaintiff can

“understand, remember and carry out tasks or instructions

consistent with occupations with an SVP level of 1 to 2[;]

. . . make simple work related decisions[; and] only work in an

environment with few workplace changes.”     Tr. 29.

     At Step Four the ALJ found Plaintiff does not have any past


8 - OPINION AND ORDER
relevant work.   Tr. 34.

     At Step Five the ALJ found Plaintiff could perform jobs that

exist in significant numbers in the national economy.    Tr. 35.

Accordingly, the ALJ found Plaintiff is not disabled.



                             DISCUSSION

     Plaintiff contends the ALJ erred when she (1) improperly

found Plaintiff’s impairments do not meet or equal Listing 12.05;

(2) improperly rejected Plaintiff’s testimony in part;

(3) improperly rejected the statement of lay witness Allenisha

B.; and (3) improperly partially rejected the opinion of

reviewing psychologist Bill Hennings, Ph.D.

I.   The ALJ did not err when she found Plaintiff’s impairments
     do not meet or equal Listing 12.05(B).

     Plaintiff contends the ALJ erred when she found at Step

Three that Plaintiff’s impairments do not meet or equal the

criteria of Listing 12.05(B).

     To satisfy the criteria of Listing 12.05(B) a claimant must

establish she has:

          1.     Significantly subaverage general intellectual
                 functioning evidenced by a or b:

                 a.   A full scale (or comparable) IQ score of
                      70 or below on an individually
                      administered standardized test of
                      general intelligence; or

                 b.   A full scale (or comparable) IQ score of
                      71-75 accompanied by a verbal or
                      performance IQ score (or comparable part

9 - OPINION AND ORDER
                     score) of 70 or below on an individually
                     administered standardized test of
                     general intelligence; and

          2.   Significant deficits in adaptive functioning
               currently manifested by extreme limitation of
               one, or marked limitation of two, of the
               following areas of mental functioning:

               a.    Understand, remember, or apply
                     information (see 12.00E1); or

               b.    Interact with others (see 12.00E2); or

               c.    Concentrate, persist, or maintain pace
                     (see 12.00E3); or

               d.    Adapt or manage oneself (see 12.00E4);
                     and

          3    The evidence about your current intellectual
               and adaptive functioning and about the
               history of your disorder demonstrates or
               supports the conclusion that the disorder
               began prior to your attainment of age 22.

20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 12.05(B).

     On September 24, 2014, Donna Wicher, Ph.D, P.C.,

administered the Wechsler Adult Intelligence Scale (WAIS) during

an intellectual assessment of Plaintiff.   Plaintiff received a

full-scale IQ score of 79 and a verbal comprehension score of 80,

which placed “her overall level of functioning at the upper end

of the Borderline Range of intellectual ability.”     Tr. 429.

Dr. Wicher noted Plaintiff “appeared to give up quickly on

challenging tasks.   As a consequence, her test results may

underestimate her actual abilities.”   Tr. 429.   Dr. Wicher also

noted “there were indications of sub-optimal effort and her


10 - OPINION AND ORDER
functioning may actually be in the Low Average range of

intellectual ability.”    Tr. 430.   Thus, the Court finds on this

record that Plaintiff has not established she has “significantly

subaverage general intellectual functioning” within the meaning

of Listing 12.05(B)(1).

      In addition, the record does not reflect any medical

professional has stated Plaintiff has an extreme limitation of

one or marked limitation of two of the following areas of mental

functioning:

           a.   Understand, remember, or apply information
                (see 12.00E1); or

           b.   Interact with others (see 12.00E2); or

           c.   Concentrate, persist, or maintain pace (see
                12.00E3); or

           d.   Adapt or manage oneself.

20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 12.05(B)(2).     Dr. Wicher

opined Plaintiff had only mild-to-moderate limitations in all of

the § 12.05(B)(2) areas.   Tr. 430.   Similarly, Dr. Hennings,

reviewing psychologist, opined Plaintiff had only mild-to-

moderate limitations in all of the § 12.05(B)(2) areas.    Tr. 81-

86.

      Accordingly, on this record the Court concludes the ALJ did

not err when she found at Step Three that Plaintiff’s impairments

do not meet or equal the criteria of Listing 12.05(B).




11 - OPINION AND ORDER
II.   The ALJ did not err when she partially rejected Plaintiff’s
      testimony.

      Plaintiff alleges the ALJ erred by failing to provide clear

and convincing reasons for partially rejecting Plaintiff’s

testimony.

      In Cotton v. Bowen the Ninth Circuit established two

requirements for a claimant to present credible symptom

testimony:   The claimant must produce objective medical evidence

of an impairment or impairments, and she must show the impairment

or combination of impairments could reasonably be expected to

produce some degree of symptom.     Cotton, 799 F.2d 1403 (9th Cir.

1986), aff'd in Bunnell v. Sullivan, 947 F.2d 341 (9th Cir.

1991).   The claimant, however, need not produce objective medical

evidence of the actual symptoms or their severity.      Smolen, 80

F.3d at 1284.

      If the claimant satisfies the above test and there is not

any affirmative evidence of malingering, the ALJ can reject the

claimant's pain testimony only if she provides clear and

convincing reasons for doing so.     Parra v. Astrue, 481 F.3d 742,

750 (9th Cir. 2007)(citing Lester v. Chater, 81 F.3d 821, 834 (9th

Cir. 1995)).    General assertions that the claimant's testimony is

not credible are insufficient.     Id.   The ALJ must identify "what

testimony is not credible and what evidence undermines the

claimant's complaints."    Id. (quoting Lester, 81 F.3d at 834).



12 - OPINION AND ORDER
     At the hearing Plaintiff testified she cannot work due to

anxiety and panic attacks.   Plaintiff stated she began

experiencing severe anxiety in July 2014 after she had

gallbladder surgery.   Plaintiff testified she believed she

“passed away” during the surgery but the doctor advised her that

did not happen.   Nevertheless, Plaintiff “couldn’t breathe” and

she began to feel dizzy.   Tr. 62-63.   Plaintiff stated she is

unable to explain adequately what triggered her anxiety attacks.

She noted she feels anxious when she is around people or loud

noises or “[j]ust anything, really. . . .     I’m overwhelmed.”

Tr. 60.   Plaintiff stated she will have “a panic attack about any

little thing and then it will go into anxiety.    And my vision

will go in and out and my body, my knees will start to get numb

and then I will faint.”    Tr. 55.   Plaintiff testified she does

not faint “too often” because she does not “normally go outside”

and she does not have anxiety when she is inside her house.

Tr. 55.   Plaintiff stated the last time she fainted was a month

before the hearing.    Plaintiff testified:

           I was walking my daughter out to the bus stop
           where I used to live. And I don’t know what
           happened but she asked me she – she yelled at me
           and then I got up off the ground and then I ran
           back to my house.

Tr. 55.   Plaintiff noted she had fainted from panic approximately

six or seven times in the two years before the hearing when she

was at the grocery store or checking the mailbox, but not when


13 - OPINION AND ORDER
she was at the doctor’s office or the hospital.     Plaintiff stated

she did not go to the doctor or hospital after these fainting

episodes because she “figure[s] . . . they’re just going to tell

me that it’s my anxiety.”    Tr. 69.   Plaintiff stated she flew to

Indiana in 2014,3 but she handled flying by getting drunk.

Tr. 61.   In Indiana she “missed out on a lot of things” because

she “kept having anxiety.”   Tr. 61.   She was in her grandmother’s

room for three days “just in bed.”     Tr. 61.   She could not get up

because she would get dizzy immediately so she did not go

downstairs or “on the trips.”   Tr. 61.

     Plaintiff noted her doctor “really want[s]” her to go to

therapy and has advised her that she needs to be in therapy in

order to have a physician prescribe medication.     Tr. 57.

Plaintiff, however, stated she is “not open” to therapy because

whenever she tries therapy it makes her “so emotional.     Like I’m

ok when I go in and then when I come back out I’m a complete

wreck, like, emotionally.”   Tr. 57.

     The ALJ found Plaintiff’s “medically determinable

impairments could reasonably be expected to cause the alleged

symptoms,” but Plaintiff’s testimony “concerning the intensity,

persistence and limiting effects of [her] symptoms [is] not

entirely consistent with the medical evidence and other evidence



     3
       Contemporaneous medical records indicate Plaintiff went to
Indiana in December 2015 for “the holidays.” Tr. 700.

14 - OPINION AND ORDER
in the record.”   Tr. 30.   The ALJ noted Dr. Wicher reported

Plaintiff’s level of functioning was at the upper end of the

borderline range of intellectual disability.   Dr. Wicher also

noted, however, that Plaintiff appeared to give up easily on

challenging tasks, and, therefore, her test scores might

underestimate her actual abilities.   Dr. Wicher also concluded

Plaintiff’s alleged difficulty leaving her home does not rise to

the level of agoraphobia.   Dr. Wicher assessed Plaintiff with, at

most, mild-to-moderate difficulties with activities of daily

living, social functioning, concentration, persistence, and pace.

     The ALJ pointed out Plaintiff’s repeated refusal to undergo

therapy and noncompliance with various anxiety medications.      The

record reflects Plaintiff continued to request only Xanax to

treat her anxiety notwithstanding the fact that several medical

professionals refused to prescribe Xanax for Plaintiff long-term

because it would not ameliorate her condition or her symptoms

long-term.   In addition, several medical professionals declined

to grant Plaintiff’s request for a six-month to one-year excuse

from the JOBS program4 due to anxiety.   For example, in April

2015 treating physician Deborah Jane Murphy, M.D., noted

Plaintiff had stopped taking Effexor because she did not believe



     4
       The Jobs Opportunity and Basic Skills (JOBS) program is
Oregon’s employment and training program for low-income families
on Temporary Assistance for Needy Families. See https://
www.oregon.gov/dhs/assistance/CASH/Pages/jobs-program.aspx.

15 - OPINION AND ORDER
it was helping, Plaintiff did not want to take any medication

other than Xanax, and Plaintiff did not want to “do therapy”

because Plaintiff did not believe it helped her in the past.

Tr. 585.    Dr. Murphy advised Plaintiff that she did not believe

Plaintiff “will qualify for disability because you have not had

adequate treatment for the disease that you are seeking

disability for.”   Tr. 586.   In May 2015 Dr. Murphy noted

Plaintiff still did “not want to engage in counseling” and did

“not want to take any other daily medications.    [Wants to] take

Xanax on a regular basis.”    Tr. 599.   Dr. Murphy explained to

Plaintiff that benzodiazepines are “addictive, build a tolerance,

not a good long-term solution use on a daily basis for anxiety.”

Tr. 599.    After Dr. Murphy advised Plaintiff that she was not

going to prescribe Xanax, Plaintiff left while Dr. Murphy was

talking to another doctor.    Plaintiff did not return to treatment

with Dr. Murphy.

     In August 2015 Plaintiff received care at Gresham Family

Medicine.   On August 26, 2015, Plaintiff was seen by Theresa

Brown, N.D.   Plaintiff advised Dr. Brown that “Xanax and

lorazepem have been only successful meds.”    Tr. 722.   Dr. Brown

provided Plaintiff with a 30-day work release from the JOBS

program due to anxiety.   On September 21, 2015, Plaintiff

requested a “note for her case manager to excuse her from the

JOBS program” for six months to a year due to anxiety.    Tr. 715.


16 - OPINION AND ORDER
Matthew Sbardella, N.P., refused Plaintiff’s request and noted:

             It is unreasonable to give her an excuse note from
             the JOBS program for any longer than [one month]
             as there is no active treatment plan to manage her
             anxiety. Discussed reevaluating her ability to
             participate in the JOBS program each appointment
             would be reasonable but she not [sic] expect an
             excuse from the program for six months up to a
             year.

Tr. 716.   On October 14, 2015, Sydney Pallesen, N.D., noted

Plaintiff had discontinued her anti-anxiety medication.

Dr. Pallesen noted he was “not comfortable initiating

benzodiazepine medications as requested.    Recommended pt pursue

counsling for anxiety management.”    Tr. 713.   On October 21,

2015, psychiatric mental-health nurse practitioner Karen McNulty

prescribed Plaintiff a 30-day supply of Xanax, but noted Xanax

was “of temporary limited use . . . not a good long term

solution.”    Tr. 710.   On November 4, 2015, Plaintiff requested

P.M.H.N.P. McNulty to provide her with a one-year leave

from the JOBS program and a refill of Xanax, both of which

P.M.H.N.P. McNulty declined to do.

     On December 11, 2015, Plaintiff reported to Jennifer Lamar,

N.D., and requested a “bridge of Xanax, which she says has been

prescribed by her therapist in the past.”    Tr. 703.   Dr. Lamar

declined to prescribe Xanax and advised Plaintiff to discuss her

anxiety with her mental-health provider.    On December 18, 2015,

Plaintiff returned to Dr. Lamar “to discuss an excuse letter for

her jobs program.”    Tr. 700.   Plaintiff reported she was seeing a

17 - OPINION AND ORDER
counselor at Lifeworks, but she missed two appointments and, as a

result, was instructed to take two classes about coping skills

before she could be seen by the counselor.    Dr. Lamar refused to

provide Plaintiff with an excuse letter and discussed with her

the “need for mental health counseling [to be] on board.”

Tr. 701.   On January 13, 2016, Plaintiff reported to Dr. Lamar

that she was experiencing apathy and insomnia while taking

Celexa.    Tr. 698.   Dr. Lamar discontinued Celexa, initiated a

trial of Nortriptyline, and provided Plaintiff with a letter

excusing her from the JOBS program for one month while Plaintiff

adjusted to Nortriptyline.

     On March 22, 2016, Tyler Boyer, Q.M.H.P., with Cascadia

Behavioral Healthcare, conducted an intake assessment of

Plaintiff in which she reported severe anxiety and dizziness.

Q.M.H.P. Boyer recommended Plaintiff undergo individual and group

counseling to help her build skills for coping with PTSD.

Plaintiff declined group counseling due to her anxiety.    On

April 21, 2016, Plaintiff was seen by Pari Mazhar, MSW, LCSW,

with Cascadia to outline a treatment plan.    On April 26, 2016,

Plaintiff was seen by Ralph Huerta, Q.M.H.P., with Cascadia.

Plaintiff told Q.M.H.P. Huerta that she “really need[s] to get

this JOBS waiver signed.”    Tr. 618.   Plaintiff reported “her

ongoing anxiety does not allow her to fulfill her JOBS obligation

and she needs to have a letter provided by either her PCP or her


18 - OPINION AND ORDER
mental health provider to substantiate this claim.”   Tr. 618.

Q.M.H.P. Huerta “informed [Plaintiff] of policies mandated by

Multnomah County which do not allow this [therapist] to dismiss

her responsibilities associated with her public assistance.      This

[therapist] worked with [Plaintiff’s] defensive responses to the

information provided . . ., and encouraged [Plaintiff] to have

her PCP make efforts to support her in this endeavor.”   Tr. 618.

Plaintiff was seen by counselors at Cascadia on April 27 and

May 5, 2016.

     On May 17, 2016, Plaintiff was seen by Alberto Rodriguez,

P.A., and she requested he sign “TANF5 paperwork . . . to excuse

her from any job training and assist with income.”    Tr. 687.

P.A. Rodriguez gave Plaintiff a note for “1 month off all work

related stressors.”   Tr. 688.   P.A. Rodriguez advised Plaintiff

to continue treatment with her mental-health provider and noted

he would “re-evaluate [Plaintiff’s TANF paperwork] in one month.”

Tr. 688.

     Plaintiff cancelled her therapy sessions with Cascadia on

June 2 and June 9, 2016, and did not show for her session

scheduled June 20, 2016.



     5
       TANF is Temporary Assistance for Needy Families. “The
TANF program, which is time-limited, assists families with
children when the parents or other responsible relatives cannot
provide for the family's basic needs.” https://www.hhs.gov/
answers/programs-for-families-and-children/what-is-tanf/index.
html.

19 - OPINION AND ORDER
       On July 1, 2016, Plaintiff attended a therapy session with

Cascadia.

       On August 10, 2016, Plaintiff was seen by Sydney Pallesen,

N.D.   Plaintiff requested Dr. Pallesen complete her JOBS form.

Plaintiff advised Dr. Pallesen that “her caseworker would like

her to have a letter to excuse her from jobs program duties.

Pt has completed this form every few months and case worker

recommends completing 6-12 months exemption for convenience.”

Tr. 683.    Plaintiff stated she was advised by Cascadia that it

does not complete JOBS forms.   Dr. Pallesen advised Plaintiff

that she would consult with Plaintiff’s mental-health provider at

Cascadia about a waiver from the JOBS program.

       Plaintiff did not show for her therapy session with Cascadia

on August 24, 2016, and, in fact, the record does not reflect any

sessions at Cascadia after August 24, 2016.

       On October 18, 2016, Plaintiff reported to the Adventist

Medical Center complaining of abdominal pain.    John Lee, M.D.,

examining physician, diagnosed Plaintiff with a right ovarian

cyst. Dr. Lee prescribed 12 tablets of Norco and 30 ibuprofen to

address her pain.   Tr. 765.

       On October 24, 2016, Plaintiff reported to Dr. Pallesen

complaining of pain from an ovarian cyst.   Plaintiff advised

Dr. Pallesen that she had been diagnosed with an ovarian cyst at

Adventist Medical Center, she had used all of her Norco, and


20 - OPINION AND ORDER
ibuprofen was not controlling her pain.    Tr. 679.   Dr. Pallesen

advised Plaintiff that she did not have the chart notes or

imaging from Adventist and “discussed [with Plaintiff the] clinic

policy and need to see pathology warranting narcotic treatment.”

Tr. 680.    Dr. Pallesen sent a request to Adventist for their

notes and imaging.     Dr. Pallesen offered Plaintiff a Toradol

injection for pain while they waited for the information from

Adventist, but Plaintiff declined.    Dr. Pallesen noted she had a

            [s]light concern with regard to the fact that
            [Plaintiff’s] mother has a narcotic history/has
            discussed selling narcotics in our clinic lobby.
            At each office visit, [Plaintiff] has requested a
            controlled substance, and is unwilling to try
            alternatives to narcotic or benzodiazepine.
            [Plaintiff] becomes increasingly agitated when
            offered Toradol injection for pain and walks out
            of clinic stating that she will “just go to the
            [Emergency Department] again.” Declines pelvic
            examination and further work up.

Tr. 680.    The record does not reflect any further visits to

Dr. Pallesen’s clinic.

     On October 24, 2016, Plaintiff reported to the emergency

department of Adventist Medical Center complaining of pain from

an ovarian cyst.   An ultrasound revealed Plaintiff had a

“persistent large right ovarian cyst which has enlarged since 18

October.”   Tr. 749.   An emergency department physician prescribed

Tylenol/ibuprofen for “symptomatic relief” as well as 15 tablets

of Norco.   Tr. 749-50.

     In summary, the record supports the ALJ’s findings that


21 - OPINION AND ORDER
Plaintiff repeatedly refused to undergo therapy, discontinued

various anxiety medications prescribed by treating and examining

medical professionals, and continued to request only Xanax to

treat her anxiety notwithstanding the fact that several medical

professionals refused to prescribe Xanax to Plaintiff long-term

because it would not ameliorate her condition or her symptoms

long-term.   The record also reflects several medical

professionals declined to grant Plaintiff’s request for a six-

month to one-year excuse from the JOBS program on the grounds

that such a long excuse from the JOBS program was unwarranted.

     The ALJ also found Plaintiff’s allegations were inconsistent

with her activities.   For example, although Plaintiff reported

she suffered severe anxiety whenever she left the house, the

record reflects Plaintiff flew to Indiana for the holidays in

December 2015.   Plaintiff testified at the hearing that she spent

the trip to Indiana in her room due to extreme anxiety, but

Plaintiff did not report that experience to any of her healthcare

providers when she returned from her trip.   In addition, in

December 2014 Plaintiff reported to an emergency-room doctor that

she hurt herself when she slipped on her friend’s floor and in

July 2015 Plaintiff sought treatment for injuries incurred while

roughhousing with a friend.

     The Court concludes on this record that the ALJ did not err

when she partially rejected Plaintiff’s testimony because she


22 - OPINION AND ORDER
provided clear and convincing reasons supported by substantial

evidence in the record for doing so.

II.   The ALJ did not err when she only gave “some weight” to the
      lay-witness statements of Plaintiff’s sister Allenisha B.

      Plaintiff alleges the ALJ erred when she only gave “some

weight” to the lay-witness statements of Plaintiff’s sister

Allenisha B.

      Lay-witness testimony regarding a claimant's symptoms is

competent evidence that the ALJ must consider unless she

“expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so.”    Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).   See also Merrill ex rel.

Merrill v. Apfel, 224 F.3d 1083, 1085 (9th Cir. 2000)("[A]n ALJ,

in determining a claimant's disability, must give full

consideration to the testimony of friends and family members.").

The ALJ's reasons for rejecting lay-witness testimony must also

be "specific."    Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir.

2006).   When "the ALJ's error lies in a failure to properly

discuss competent lay testimony favorable to the claimant, a

reviewing court cannot consider the error harmless unless it can

confidently conclude that no reasonable ALJ, when fully crediting

the testimony, could have reached a different disability

determination."    Stout, 454 F.3d at 1056.

      Allenisha B. submitted a Third Party Adult Function Report



23 - OPINION AND ORDER
on August 7, 2014, in which she stated Plaintiff suffers anxiety

in public, which had become worse “recently.”   Tr. 367.

Allenisha B. noted Plaintiff cannot “go far outside most of the

time she can only go to the front porch.”   Tr. 368.   Allenisha B.

noted Plaintiff has people over to her house once or twice a

week, but she “no longer has a social life outside of her house.”

Tr. 370.   Allenisha B. also stated Plaintiff has trouble paying

attention for more than 20-30 minutes and needs instructions

repeated multiple times before she understands them.    Tr. 371.

     Allenisha B. also submitted an undated written statement in

which she described the first time she saw how anxiety affects

Plaintiff:   She noted she and Plaintiff were at the grocery store

and suddenly Plaintiff looked faint, asked for the car keys, and

asked Allenisha B. to finish the grocery shopping.     Tr. 412.

Allenisha B. states Plaintiff cannot go to family functions, walk

outside, or ride bicycles with her daughter.    She believes

Plaintiff would have to be “heavily medicated” if she had to work

around people and that Plaintiff’s anxiety is “very

unpredictable.”   Tr. 412.

     The ALJ gave “some weight” to Allenisha B.’s statements to

the extent that they indicate Plaintiff would have trouble

working around other people, remembering complex instructions, or

making complex work-related decisions.   The ALJ rejected the rest

of Allenisha B.’s statements on the ground that they are not


24 - OPINION AND ORDER
supported by the medical evidence and are based on Plaintiff’s

self-reports.

     The Court concludes on this record that the ALJ did not err

when she only gave some weight to the lay-witness statements of

Allenisha B. because the ALJ provided specific reasons germane to

the witness for doing so.

III. The ALJ did not err when she failed to adopt all of the
     limitations assessed by Dr. Hennings.

     Plaintiff asserts the ALJ erred when she failed to adopt all

of the limitations assessed by Dr. Hennings, a nonexamining

physician.

     A nonexamining physician is one who neither examines nor

treats the claimant.     Lester, 81 F.3d at 830.    "The opinion of a

nonexamining physician cannot by itself constitute substantial

evidence that justifies the rejection of the opinion of either an

examining physician or a treating physician."       Id. at 831.     When

a nonexamining physician's opinion contradicts an examining

physician's opinion and the ALJ gives greater weight to the

nonexamining physician's opinion, the ALJ must articulate his

reasons for doing so.     See, e.g., Morgan v. Comm'r of Soc. Sec.

Admin, 169 F.3d 595, 600-01 (9th Cir. 1999).       A nonexamining

physician's opinion can constitute substantial evidence if it is

supported by other evidence in the record.     Id. at 600.

     On September 30, 2014, Dr. Hennings completed a Psychiatric

Review Technique assessment of Plaintiff based on her medical

25 - OPINION AND ORDER
records.   Dr. Hennings found Plaintiff has moderate limitations

in her ability to complete activities of daily living; to

maintain social functioning; and to maintain concentration,

persistence, or pace.    Tr. 81.   Specifically, Dr. Hennings found

Plaintiff has moderate limitations in her ability to understand,

to remember, and to carry out detailed instructions; to interact

appropriately with the general public; and to travel frequently

“to unfamiliar locations but would be capable of routine

transportation arrangements.”      Tr. 83-84.

      The ALJ “generally adopted” Dr. Henning’s opinion “for

[Plaintiff’s] residual functional capacity, but declined to

limit [Plaintiff’s] travel.”    Tr. 33.   The ALJ noted Plaintiff

traveled to Indiana in December 2015, and Dr. Wicher, who

conducted an intellectual assessment of Plaintiff, did not

indicate Plaintiff had limitations on travel.

      On this record the Court concludes the ALJ did not err when

she did not include in Plaintiff’s RFC the travel limitation

assessed by Dr. Hennings because she provided legally sufficient

reasons supported by substantial evidence in the record for doing

so.   In any event, even if the ALJ erred when she declined to

adopt Dr. Henning’s opinion as to Plaintiff’s limitations on

frequent travel to unfamiliar locations, the Court concludes such

error is harmless because none of the jobs identified by the VE

require frequent (or any) travel to unfamiliar locations.


26 - OPINION AND ORDER
                            CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 7th day of March, 2019.



                                   /s/ Anna J. Brown


                              ANNA J. BROWN
                              United States Senior District Judge




27 - OPINION AND ORDER
